TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED JUNE 24, 2021



                                      NO. 03-20-00146-CR


                                   Jacob Davidson, Appellant

                                                v.

                                  The State of Texas, Appellee




        APPEAL FROM THE 167TH DISTRICT COURT OF TRAVIS COUNTY
              BEFORE JUSTICES BAKER, TRIANA, AND KELLY
                 AFFIRMED -- OPINION BY JUSTICE BAKER




This is an appeal from the judgment of conviction entered by the trial court. Having reviewed

the record and the parties’ arguments, the Court holds that there was no reversible error in

the judgments. Therefore, the Court affirms the trial court’s judgment of conviction. Because

appellant is indigent and unable to pay costs, no adjudication of costs is made.
       TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED JUNE 24, 2021



                                      NO. 03-20-00147-CR


                                   Jacob Davidson, Appellant

                                                v.

                                  The State of Texas, Appellee




        APPEAL FROM THE 167TH DISTRICT COURT OF TRAVIS COUNTY
              BEFORE JUSTICES BAKER, TRIANA, AND KELLY
                 AFFIRMED -- OPINION BY JUSTICE BAKER




This is an appeal from the judgment of conviction entered by the trial court. Having reviewed

the record and the parties’ arguments, the Court holds that there was no reversible error in

the judgments. Therefore, the Court affirms the trial court’s judgment of conviction. Because

appellant is indigent and unable to pay costs, no adjudication of costs is made.